Exhibit 10.2

 

FORM OF LEVEL 3 COMMUNICATIONS, INC.

RESTRICTED STOCK UNIT AND PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AND PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
(the “Agreement”) is dated as of June 2, 2014 (the “Effective Date”) between
Level 3 Communications, Inc., a Delaware corporation (the “Company”), and the
individual whose name appears on the signature page to this Agreement (the
“Consultant”).  This Agreement shall incorporate, to the extent applicable,
provisions of the Level 3 Communications, Inc. Stock Plan (as amended from time
to time) (the “Plan”).

 

WHEREAS, pursuant to the terms of a Consulting Agreement dated February 16, 2011
(as amended, the “Consulting Agreement”), the Company is obligated to grant to
the Consultant Restricted Stock Units (also referred to as “RSUs”) and
Performance Restricted Stock Units (also referred to as “PRSUs” and referred to
as “Performance Units” in the Plan) (each such grant an “Award”), as described
below, pursuant to the Plan.  Capitalized terms used but not expressly defined
in this Agreement will have the meanings ascribed to them in the Plan.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Definitions.  The following capitalized
terms as used in this Agreement shall have the meanings set forth below:

 

“Successor” means any person, firm, corporation, or business entity that at any
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets, stock or business of the Company.

 

2.                                      Grants of Awards. Pursuant to the
provisions of the Plan, the Company, on July 1, 2014, shall grant Awards to the
Consultant of 15,596 RSUs and 15,596 PRSUs that, under certain circumstances and
in accordance with the terms hereof, may result in the Consultant having the
right to acquire shares of common stock of the Company, par value $.01 per share
(the “Shares”). Each Award will be evidenced by a letter evidencing the Award
(the “Award Letter”) attached as Exhibit A (with respect to RSUs) and Exhibit B
(with respect to PRSUs).

 

3.                                      Vesting of Awards.

 

(a)                                 Time Based Vesting Conditions. Subject to
the terms and conditions of this Agreement, the RSUs and PRSUs shall satisfy the
applicable time-based vesting conditions on the date or dates set forth in each
Award Letter (each such date, a “Scheduled Vesting Date”).

 

(b)                                 Performance-Based Vesting Criteria.  The
performance-based vesting criteria (if any) shall be set forth in the Award
Letter for the award of PRSUs.  For PRSUs, as soon as practicable following the
end of the Performance Period, the Committee shall make a determination of the
level of attainment of the Performance Objective.  The Committee may, in its
sole discretion, adjust any Performance Objective as described in Section 8.5.3
of the Plan, and such adjustments, if made, shall be applied to determine not
only the minimum acceptable level of achievement of the Performance Objective,
but all levels of achievement for any

 

--------------------------------------------------------------------------------


 

Performance Objective specified in the Award Letter (from the minimum to the
maximum level of achievement).

 

(c)                                  Death or Disability.  In the event of
Consultant’s death or permanent total disability, all RSUs and PRSUs associated
with any outstanding Award shall immediately vest and settle and be delivered to
Consultant (or his or her estate) as soon as administratively feasible following
such event (and in all events no later than the March 15 of the calendar year
following the calendar year in which such death or permanent total disability
occurs).  For purposes of calculating the number of Shares to be delivered in
such event based on any Award of PRSUs where the Performance Period has not
expired prior to the date of such event, the Performance Objective for any
outstanding Awards for PRSUs shall be set at the target level (100%) set forth
in each Award Letter.  In the event that such event occurs after the Performance
Period for any PRSU Award has expired, the Performance Objective shall be
measured in accordance with the terms set forth in the Award Letter and the
Award shall vest and settle in full as soon as practicable after the
determination of the satisfaction of the Performance Objective.

 

4.                                      Settlement of Awards.  Except as
otherwise set forth in this Agreement or an Award Letter, within thirty (30)
days following the applicable Scheduled Vesting Date for an RSU or PRSU granted
hereunder, the Consultant shall receive the number of Shares associated with the
RSUs and PRSUs covered by and determined in accordance with each Award Letter. 
Notwithstanding the foregoing, the Committee shall have the sole discretion to
pay cash equal to the Fair Market Value of the Shares on the Scheduled Vesting
Date that would otherwise be delivered to Consultant.

 

5.                                      Nonassignability.  Except as
specifically allowed by the Committee in writing, an Award shall not be
transferable other than by will or the laws of descent and distribution.  More
particularly (but without limiting the generality of the foregoing), except as
provided above an Award may not be assigned, transferred, pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of an Award
contrary to the provisions hereof and the levy of any execution, attachment or
similar process upon an Award shall be null and void and without effect.

 

6.                                      General.  Subject to the provisions of
Section 4 with respect to the form of the payment for any Award settlement, the
Company shall at all times during the term of this Agreement reserve and keep
available such number of Shares, as determined by the Committee from time to
time, as will be sufficient in the Committee’s good faith determination to
satisfy the requirements of this Agreement, shall pay all original issue and
transfer taxes with respect to the issue and transfer of Shares pursuant hereto
and all other fees and expenses necessarily incurred by the Company in
connection therewith, and will from time to time use its best efforts to comply
with all laws and regulations which, in the opinion of counsel for the Company,
shall be applicable thereto.

 

7.                                      Successors.  The Company will require
any Successor (whether direct or indirect, by purchase, merger, consolidation,
operation of law or otherwise) to unconditionally assume all of the obligations
of the Company hereunder.  In the event that the Committee determines that a

 

2

--------------------------------------------------------------------------------


 

Successor will not unconditionally assume all of the Company’s obligations
hereunder, the Committee may, in its sole discretion, determine to accelerate
the Scheduled Vesting Dates and settlement of (and/or determine in its
discretion the Performance Objective measurement for all PRSUs) all Awards
granted hereunder as of a date prior to the effective date of any change in
control (in which event Consultant shall not have a cause of action against the
Company for a violation of this Section).

 

8.                                      No Stockholder Rights.  The Consultant
shall not have any of the rights of a stockholder with respect to the Award
Shares resulting from any Award prior to the issuance of Stock, if any, to the
Consultant on the Scheduled Vesting Date.  Notwithstanding the foregoing, with
respect to any Award granted hereunder, the Consultant shall receive delivery of
cash equal to the amount of the aggregate cash dividends (without interest), if
any, that the Consultant did not receive but would have received if, for the
period beginning on the Award Date and ending on the applicable settlement date,
the Consultant had owned all of the Shares delivered (or that would have been
delivered in the case of a cash payment) to the Consultant on the applicable
settlement date

 

9.                                      The Plan.  The terms and provisions set
forth in the Plan are incorporated herein by reference as if they were set forth
herein; provided, however, that in the event of a direct conflict between the
terms of the Plan and the terms of this Agreement, the terms of this Agreement
shall govern, and provided, further, that any provision of the Plan that applies
to Company employees receiving grants of RSUs or PRSUs shall be amended with
respect to Consultant to be appropriate to Consultant’s status as a consultant
and not an employee of Company.  Reference to provisions of the Plan are to such
provisions as they shall be subsequently amended or renumbered; provided that no
amendment to the Plan which adversely affects an Award shall be effective as to
that Award without the written consent of the Consultant.

 

10.                               Plan, Agreement and Award Letters Govern. 
Although any information sent to or made available to the Consultant concerning
the Plan and this Agreement is intended to be an accurate summary of the terms
and conditions of any Award, this Agreement, the Plan and the Award Letters are
the authoritative documents governing the Award and any inconsistency between
the Agreement, the Plan and the Award Letter, on one hand, and any other summary
information, on the other hand, shall be resolved in favor of the Agreement, the
Plan and the Award Letter.

 

LEVEL 3 COMMUNICATIONS, INC.

THOMAS C. STORTZ

(“Company”)

(“Consultant”)

 

 

 

 

 

 

 

By:

/s/ Laurinda Y. Pang

 

By:

/s/ Thomas C. Stortz

 

 

 

 

Title:

Executive Vice President

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

RSU Award Letter

 

Personal & Confidential

 

Thomas C. Stortz

[Address]

[Address]

 

Dear Tom:

 

This Award Letter is delivered to you (the “Participant) pursuant to the
Restricted Stock Unit and Performance Restricted Stock Unit Master Award
Agreement (the “Master Agreement”) dated as of                                 ,
as well as the Plan (as defined in the Master Agreement).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement and the Plan, the provisions of which are incorporated herein by
reference.

 

A.                                    The date of grant of this Award is
                     (the “Award Date”).

 

B.                                    The number of RSUs subject to this Award
is                   .

 

C.                                    The Scheduled Vesting Date(s) for this
Award are:

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

 

BY:

 

 

ITS:

 

 

 

 

 

PARTICIPANT:

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

PRSU Award Letter

 

Personal & Confidential

 

Thomas C. Stortz

[Address]

[Address]

 

Dear Tom:

 

This Award Letter is delivered to you (the “Participant) pursuant to the
Restricted Stock Unit and Performance Restricted Stock Unit Master Award
Agreement (the “Master Agreement”) dated as of                                 ,
as well as the Plan (as defined in the Master Agreement).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement and the Plan, the provisions of which are incorporated herein by
reference.

 

A.                                    The date of grant of this Award is
                     (the “Award Date”).

 

B.                                    The number of PRSUs subject to this Award
is                   .

 

C.                                    The Scheduled Vesting Date(s) for this
Award are:

 

[To be determined by the Committee for each Award Letter]

 

D.                                    The Performance Period begins on
                                 and ends on
                                            .

 

E.                                     The Performance Objective:

 

[To be determined by the Committee for each Award Letter]

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

 

BY:

 

 

ITS:

 

 

 

 

 

PARTICIPANT:

 

 

5

--------------------------------------------------------------------------------